Citation Nr: 1504788	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-18 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left diaphragm paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for left diaphragm paralysis and assigned the same an initial noncompensable rating. A June 2012 rating decision of a Decision Review Officer (DRO) at the RO increased the initial rating assigned to the Veteran's disability to 10 percent. As the 10 percent rating is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the Veteran's updated VA treatment records and an October 2014 brief submitted by the Veteran's representative. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA treatment records associated with the claims file are dated in November 2012. On remand, the AOJ should associate with the claims file the Veteran's updated VA treatment records. Also, by an August 2011 letter to the Veteran, the RO requested that he authorize VA to obtain his records from the Indian Health Services (IHS) in Fort Yates, North Dakota. To date, the Veteran has not responded. Of record are his private treatment records from Dr. Mendoza dated until February 2011. On remand, the AOJ should associate with the claims file the Veteran's treatment records from the federal facility, the IHS in Fort Yates, North Dakota, and afford the Veteran an opportunity to supplement the record with his updated relevant private treatment records from Dr. Mendoza and identify any other potential source of relevant private or federal treatment records. 

The Veteran is service-connected for left diaphragm paralysis and is in receipt of a 10 percent initial rating. He has been denied service connection for chronic obstructive pulmonary disorder (COPD). Prior to adjudication of his increased rating claim, the Board seeks clarification. It remains unclear to the Board the precise nature of the residuals of the Veteran's left diaphragm paralysis. 

On VA examination in June 2011, the Veteran complained of increased breathing problems, one to two years prior. The examiner noted that the Veteran's inhaled medications and oxygen that were prescribed by his pulmonologist were for the treatment of emphysema/COPD. The Veteran was diagnosed with residuals of laparotomy and repair of laceration of left hemidiaphragm, already service-connected, with residuals of left diaphragm paralysis. The examiner determined that residuals of his condition would be reflected in loss of lung volume/lung function, which is measured by pulmonary function tests (PFTs). The Veteran was also diagnosed with COPD, and the examiner noted that none of the Veteran's pulmonology records indicate that his diaphragm disability is causing any active problems. 

In a June 2012 internal communication, the VA examiner who conducted the June 2011 VA examination reported the Veteran's PFT's conducted at that time should be used to "rate this examination." 

On VA examination in August 2012, the Veteran was diagnosed with COPD and left diaphragm paralysis. The Veteran asserted that his recent increase oxygen prescription is due to his service-connected left diaphragm paralysis. The examiner noted the Veteran's post-service occupational exposure to many jobs with poor air quality, installing insulation and welding and exposure to diesel fumes and asbestos. The examiner reported that such jobs and his 50-pack year smoking history added to his current use of oxygen and his COPD. The examiner noted that the Veteran's private treatment provider stated that the Veteran's breathing condition and COPD are due to smoking and environmental exposure, without indication that such is related to diaphragm paralysis. The examiner noted that the Veteran underwent daily inhalational and oral bronchodilator therapy, as well as continuous oxygen therapy. The examiner determined that COPD was predominately responsible for the limitations in pulmonary function. The examiner reported that the Veteran adamantly denied breathing problems prior to approximately 3 years prior. 

In a November 2012 addendum, the examiner reported that the Veteran's PFT results indicate that the Veteran has COPD, which is not service-connected, and diffusion lung capacity for carbon monoxide (DLCO) was not affected by extra pulmonary conditions and any abnormality of the DLCO would not be due to diaphragm paralysis and DLCO is not a valid measure for rating diaphragm paralysis. 

In a number of statements, the Veteran's representative argues that the Veteran's left diaphragm paralysis should be rated using his PFTs under Diagnostic Code (DC) 6840. Indeed, diaphragm paralysis, contemplated by DC 6840, directs the rater to use the General Rating Formula for Restrictive Lung Disease, considering the results of PFTs. However, as discussed above, the most recent VA examiner has opined that the Veteran's PFTs reflect his COPD and not his left diaphragm paralysis. Thus, the residuals of the Veteran's left diaphragm paralysis, if any, are unclear. Also, as the Veteran's representative noted, there is ambiguity in the record; as the VA examiner, in June 2012, reported that the Veteran's PFT's conducted during the June 2011 VA examination should be used to "rate this examination," while on VA examination in August 2012, the examiner attributed the Veteran's PFT results to his COPD and not his left diaphragm paralysis. On remand, the AOJ should afford the Veteran a new VA examination to determine the current and precise nature of the residuals of his service-connected left diaphragm paralysis alone. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Health Care System in Fort Meade, Hot Springs, and Sioux Falls, South Dakota, dated from November 2012 to the present. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Obtain and associate with the Veteran's claims file his treatment records maintained by the IHS in Fort Yates, North Dakota, a federal facility. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Inform the Veteran that the most recent private treatment records from Dr. Mendoza are dated in February 2011. Advise him that he may supplement the record with updated relevant private treatment records or request VA's assistance in doing so. Provide him with VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs. Obtain and associate with his claims file any identified and authorized private treatment records. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current precise nature and severity of the residuals of the Veteran's service-connected left diaphragm paralysis. 

(a) The examiner should specifically diagnose any residuals of the Veteran's left diaphragm paralysis, if any. 

(b) The examiner should comment as to whether the Veteran's June 2011 PFTs reflected diminished lung function related to service-connected left diaphragm paralysis or non-service connected COPD.

(c) The examiner should comment as to the VA examiner's August 2012 opinion that the Veteran's COPD was predominately responsible for the limitations in pulmonary function, and comment as to whether that examination report reveals any limitations in pulmonary function or other residuals related to service-connected left diaphragm paralysis alone. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.
5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

